FILED
                            NOT FOR PUBLICATION                              NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL C. McCOY,                                No. 14-35918

               Plaintiff - Appellant,            D.C. No. 1:14-cv-00327-BLW

 v.
                                                 MEMORANDUM*
CANYON COUNTY SHERIFF; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Michael C. McCoy appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims

relating to the civil forfeiture of his vehicle. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A, Hamilton v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Brown, 630 F.3d 889, 892 (9th Cir. 2011), and we affirm.

      The district court properly dismissed McCoy’s due process claim against

Yamomoto because Yamomoto was entitled to quasi-judicial immunity. See

Mullis v. U.S. Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987) (court clerks are

entitled to absolute quasi-judicial immunity from damages claims when they

perform tasks integral to the judicial process).

      The district court properly dismissed McCoy’s due process claims against

the Canyon County Sheriff and Fisher on the ground they were entitled to qualified

immunity because it would not have been clear to every reasonable officer, at the

time of the vehicle’s seizure, that the crime of conviction would be simple

possession of a controlled substance rather than possession with intent to deliver or

distribute a controlled substance. See Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080,

2083 (2011) (explaining two-part test for qualified immunity).

      The district court properly dismissed McCoy’s Fourth Amendment claims as

barred by Heck v. Humphrey, 512 U.S. 477 (1994), because success on those

claims would necessarily demonstrate the invalidity of McCoy’s conviction. See

id. at 486-87.

      The district court properly dismissed McCoy’s access-to-courts claim

because McCoy had no right of access to litigate his forfeiture claim. See Simmons


                                           2                                   14-35918
v. Sacramento Cnty. Superior Court, 318 F.3d 1156, 1159-60 (9th Cir. 2003)

(explaining that “a prisoner has no constitutional right of access to the courts to

litigate an unrelated civil claim”).

      The district court did not abuse its discretion in declining to retain

supplemental jurisdiction over McCoy’s state law claims once the federal claims

had been dismissed. See Tritchler v. County of Lake, 358 F.3d 1150, 1153 (9th

Cir. 2004) (standard of review).

      We reject McCoy’s contention that the district court judge was prejudiced

against him.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      14-35918